DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The amendments filed 6/30/2022 have been entered accordingly claims 1,4-9 and 12-20 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fantappie (US 2011/0268845) in view of Jorgensen (US 5,407,271).

Regarding claims 1, Fantappie discloses a device for synthesizing carbonated water, comprising: 
a device shell (exterior of device housing blades 420, “Conduit”), in which a stirring chamber is defined (interior or device housing blades420); 
a rotation shaft (connecting portion of blades providing rotation “Alternatively, active mixers, such as spinning blades can be used.” [0047]), which is accommodated in the stirring chamber (blades within chamber); 
a blade structure (420), which is accommodated in the stirring chamber and rotatable around the rotation shaft (“Alternatively, active mixers, such as spinning blades can be used” [0047]); 
a plurality of sidewall ribs (protrusions of wall “Other passive directional mixers capable of dispersing the carbon dioxide and water flow would also be suitable, such as protrusions from the conduit wall.” [0047]), which are distributed in the stirring chamber and arranged on a sidewall of the device shell (“conduit wall” [0047]), each sidewall rib comprising one or more collision interfaces (because no structure provides distinction between collision interface little weight is given as any surface can be broken into smaller segments of identification such as upper middle lower); 
an input unit (inlet manifold 400), which is arranged on the device shell (see inlet manifold transition to conduit wall in figure 4), positioned below the blade structure (see figure 4), communicated with the stirring chamber, and operable to receive water and carbon dioxide (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets” [0044]); and 
an output unit (430 or 450 or end of “conduit” [0047], see figure 4), which is arranged on the device shell, positioned above the blade structure, communicated with the stirring chamber, and operable to deliver carbonated water with a predetermined concentration (“the flow of water and carbon dioxide can also be controlled by valves or regulators at the entrance of the manifold.” [0044]).	wherein the blades structure comprises a lower turbine and an upper turbine (multiple blade system in series (upper lower) is anticipated, emphasis added “As shown in FIG. 4, the flow developing elements 420 can be arranged in series to achieve the desired level of dispersion” [0047]) arranged above the lower turbine;
wherein the lower turbine is uniformly provided with several blades (see multi sided blade structure of 420 in figure 4), and the lower turbine is rotatable about the rotation shaft to stir the water and the carbon dioxide flowing through the blades (rotation disclosed “Alternatively, active mixers, such as spinning blades can be used.” [0047], blades are placed downstream inlets of carbon dioxide and water “flow developers 420 are provided within the flow path after the inlet manifold. The flow developers are used in order to prevent a stratified, or laminar, carbon dioxide/water flow. Instead, the flow developers create a substantially dispersed flow, typically an annular-dispersed flow.” [0047]);
Fantappie is silent regarding wherein the lower turbine comprises blade ribs;
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces.
However Jorgensen teaches (Fig-2-3-5) wherein the lower turbine (21) comprises blade ribs (25/39); 
wherein the blade ribs are arranged on top sides of the blades (see figures 5) opposite to the output unit (towards flow direction), each blade rib comprises one or more collision interfaces (“the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40)).
The advantage of wherein the lower turbine comprises blade ribs; 
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces, is to enhance shear and turbulence mixing “the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Jorgensen, by adding to the turbine creating shear and turbulence for gas to liquid absorption of Fantappie the blade rib system of Jorgensen, to enhance mixing shear and turbulence of the turbine system.

Regarding claim 9, Fantappie discloses a device for synthesizing carbonated water, comprising: 
a device shell (exterior of “conduit” [0047]), in which a stirring chamber (interior of “conduit” [0047]) is defined; 
a rotation shaft (rotational axis of blades “Alternatively, active mixers, such as spinning blades can be used.” [0047]), which is accommodated in the stirring chamber; 
a blade structure (420), which is accommodated in the stirring chamber and rotatable around the rotation shaft (“Alternatively, active mixers, such as spinning blades can be used.” [0047]); 
a plurality of sidewall ribs (protrusions “Other passive directional mixers capable of dispersing the carbon dioxide and water flow would also be suitable, such as protrusions from the conduit wall.” [0047]), which are distributed in the stirring chamber and arranged on a sidewall of the device shell (“from conduit wall” [0047]), each sidewall rib comprising one or more collision interfaces (because no structure provides distinction between collision interface little weight is given as any surface can be broken into smaller segments of identification such as upper middle lower); 
a water input unit (water inlet of inlet manifold 400), which is arranged on the device shell (see connection of 400 to conduit body in figure 4), positioned below the blade structure, communicated with the stirring chamber, and operable to deliver water (first mixing occurs at inlet manifold 400 before stirring chamber “The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets” [0044]); 
a carbon dioxide input unit (carbon dioxide inlet of inlet manifold 400), which is arranged on an opposite side of the water input unit (opposite side of Y inlet, see figure 4), communicated with the stirring chamber, and operable to deliver carbon dioxide (first mixing occurs at inlet manifold 400 before stirring chamber “The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets” [0044]); and 
an output unit (430 or 450 or end of “conduit” [0047], see figure 4), which is arranged on the device shell, positioned above the blade structure (blades within conduits mixing portion), communicated with the stirring chamber, and operable to deliver carbonated water with a predetermined concentration (“the flow of water and carbon dioxide can also be controlled by valves or regulators at the entrance of the manifold.” [0044]).
wherein the blades structure comprises a lower turbine and an upper turbine (multiple blade system in series (upper lower) is anticipated, emphasis added “As shown in FIG. 4, the flow developing elements 420 can be arranged in series to achieve the desired level of dispersion” [0047]) arranged above the lower turbine;
wherein the lower turbine is uniformly provided with several blades (see multi sided blade structure of 420 in figure 4), and the lower turbine is rotatable about the rotation shaft to stir the water and the carbon dioxide flowing through the blades (rotation disclosed “Alternatively, active mixers, such as spinning blades can be used.” [0047], blades are placed downstream inlets of carbon dioxide and water “flow developers 420 are provided within the flow path after the inlet manifold. The flow developers are used in order to prevent a stratified, or laminar, carbon dioxide/water flow. Instead, the flow developers create a substantially dispersed flow, typically an annular-dispersed flow.” [0047]);
Fantappie is silent regarding wherein the lower turbine comprises blade ribs;
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces.
However Jorgensen teaches (Fig-2-3-5) wherein the lower turbine (21) comprises blade ribs (25/39); 
wherein the blade ribs are arranged on top sides of the blades (see figures 5) opposite to the output unit (towards flow direction), each blade rib comprises one or more collision interfaces (“the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40)).
The advantage of wherein the lower turbine comprises blade ribs; 
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces, is to enhance shear and turbulence mixing “the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Jorgensen, by adding to the turbine creating shear and turbulence for gas to liquid absorption of Fantappie the blade rib system of Jorgensen, to enhance mixing shear and turbulence of the turbine system.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of Jorgensen and in further view of Cho (US 8,398,863).

Regarding claim 4, Fantappie discloses the device according to claim 2, Fantappie further discloses wherein the upper turbine is provided with blades, the blade shape of the upper turbine is different from that of the lower turbine (series of different types of blades “The flow developing elements can similarly be used in combinations of different types, including mixed passive and active elements.” [0047]), 
Fantappie is silent regarding and the upper turbine and the lower turbine are rotatable independently of one other.
However Cho teaches independent turbine flow to the flow motivation turbine (turbine 130, “a number of rotating units 130 which are rotated by velocity of the raw water introduced into the inflow pipe 110.” (column 5, lines 20-39)).
The advantage of providing a system having independent blades from the flow source motivation turbine, is to provide a vortex phenomenon to break apart the structure of the water molecules in a process of making the water more proper for human consumption “in which rotating units rotate by a stream of introduced raw water, to thereby raise a vortex phenomenon and to thus break structure of water molecules of the raw water and generate bubbles and increase the contents of anions, and poisonous impurities are filtered through filter members, to thereby provide a good quality of purified water which is more proper for the human body.” (column 2, lines 7-16).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Cho, by adding to the dual turbine system of Fantappie having active propulsion mixing blades and further passive agitation blades, the independent to propulsion system moving blades of Cho, to provide a vortex phenomenon to break apart the structure of the water molecules in a process of making the water more proper for human consumption.

Regarding claim 12, Fantappie discloses the device according to claim 10, Fantappie further discloses wherein the upper turbine is provided with blades (blades [0047]), the blade shape of the upper turbine is different from that of the lower turbine (“The flow developing elements can similarly be used in combinations of different types, including mixed passive and active elements” [0047]), 
Fantappie is silent regarding and the upper turbine and the lower turbine are rotatable independently of one other.
However Cho teaches independent turbine flow to the flow motivation turbine (turbine 130, “a number of rotating units 130 which are rotated by velocity of the raw water introduced into the inflow pipe 110.” (column 5, lines 20-39)).
The advantage of providing a system having independent blades from the flow source motivation turbine, is to provide a vortex phenomenon to break apart the structure of the water molecules in a process of making the water more proper for human consumption “in which rotating units rotate by a stream of introduced raw water, to thereby raise a vortex phenomenon and to thus break structure of water molecules of the raw water and generate bubbles and increase the contents of anions, and poisonous impurities are filtered through filter members, to thereby provide a good quality of purified water which is more proper for the human body.” (column 2, lines 7-16).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Cho, by adding to the dual turbine system of Fantappie having propulsion blades and further agitation blades, the independent to propulsion system moving blades of Cho, to provide a vortex phenomenon to break apart the structure of the water molecules in a process of making the water more proper for human consumption.

Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of Jorgensen and in further view of Mao (US 7,547,002).

Regarding claim 6, the device according to claim 1, wherein the device shell comprises an upper cover (“conduit” at upper blades) and a lower cover (“conduit” at lower blades) that are connected (connected does not provide weight to connectable) in a sealing fashion (sealed in carbon dioxide and water); 
wherein a first receiving chamber (lower portion of conduit next to inlets) is defined inside the lower cover and a second receiving chamber (upper portion of the conduit near outlet) is defined inside the upper cover, the first receiving chamber and the second receiver chamber cooperating with each other to define the stirring chamber; and the plurality of sidewall ribs are arranged on a sidewall of the lower cover (conduit wall may generally have protrusions “protrusions from the conduit wall.” [0047]).
Additionally regarding a cooperative active connecting of upper and lower housing of a device Mao teaches (Fig-2) a second receiving chamber (interior of 22) is defined inside the upper cover (22), the first receiving chamber (20) and the second receiver chamber cooperating with each other to define the stirring chamber (housing mixing blades 30/32 and ribs 40).
The advantage of second receiving chamber is defined inside the upper cover, the first receiving chamber and the second receiver chamber cooperating with each other to define the stirring chamber (see connection between 20 and 22 of figure 2), is to provide direct accessibility in manufacturing and or post manufacturing to the interior of the receiving chamber, see MPEP 2144.04 V. making separable -“if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.".
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Mao, by adding to the ribbed mixing chamber of Fantappie, the detachable accessible two piece mixing chamber system of Mao, to provide direct access to components of a mixing chamber. 

Regarding claim 14, Fantappie discloses the device according to claim 9, Fantappie further discloses wherein the device shell comprises an upper cover and a lower cover that are connected in a sealing fashion  (sealed in carbon dioxide and water); 
wherein a first receiving chamber is defined inside the lower cover (where connection of conduit to inlet manifold 400 is present) and a second receiving chamber (around where conduit is in connection to the outlet) is defined inside the upper cover, the first receiving chamber and the second receiver chamber cooperating with each other to define the stirring chamber (as defined by area having blades, see figure 4); and the plurality of sidewall ribs are arranged on a sidewall of the lower cover (conduit wall may generally have protrusions “protrusions from the conduit wall.” [0047]).
Additionally regarding a cooperative active connecting of upper and lower housing of a device Mao teaches (Fig-2) a second receiving chamber (interior of 22) is defined inside the upper cover (22), the first receiving chamber (20) and the second receiver chamber cooperating with each other to define the stirring chamber (housing mixing blades 30/32 and ribs 40).
The advantage of second receiving chamber is defined inside the upper cover, the first receiving chamber and the second receiver chamber cooperating with each other to define the stirring chamber (see connection between 20 and 22 of figure 2), is to provide direct accessibility in manufacturing and or post manufacturing to the interior of the receiving chamber, see MPEP 2144.04 V. making separable -“if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.".
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Mao, by adding to the ribbed mixing chamber of Fantappie, the detachable accessible two piece mixing chamber system of Mao, to provide direct access to components of a mixing chamber.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of Jorgensen and in further view of Ludwig (DE 10 2009 031 104 B3).

Regarding claim 7, the device according to claim 6, wherein the first receiving chamber is a cylindrical chamber (“conduit”) 
wherein a tapered top of the second receiving chamber is the output unit (end of conduit).
Fantappie is silent regarding the second receiving chamber is a tapered chamber;
However Ludwig teaches (Fig-1) the first receiving chamber is a cylindrical chamber (cylindrical portion of 2) and the second receiving chamber is a tapered chamber (tapered portion of 2); 
wherein a tapered top (outlet of 2) of the second receiving chamber is the output unit.
The advantage of the first receiving chamber is a cylindrical chamber and the second receiving chamber is a tapered chamber; wherein a tapered top of the second receiving chamber is the output unit, is to provide flow space around bulk of mixing components (see central mixing area of 2 having flow arrow in figure 1), while providing transition to pipe connections downstream of mixing apparatus for use of carbonated liquid (see bottle 6 at end of connections to mixing area).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Ludwig, by adding to the mixing system of Fantappie the flow transition oriented shapes of mixing system of Ludwig, to provide flow space around bulk of mixing components, while providing transition to pipe connections downstream of mixing apparatus for use of carbonated liquid.

Regarding claim 8, Fantappie as modified by Ludwig teaches the device according to claim 7, Fantappie as already modified by Ludwig teaches wherein the rotation shaft coincides with an axial line of the first receiving chamber and the output unit is arranged on the axial line (central tapered outlet of Ludwig in view of the Fantappie having concentric rotational blades confined by conduit).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of Jorgensen and Mao and in further view of Ludwig.

Regarding claim 15, Fantappie discloses the device according to claim 14, Fantappie further discloses wherein the first receiving chamber is a cylindrical chamber (conduit [0047])
wherein a tapered top of the second receiving chamber is the output unit (end of conduit). 
Fantappie is silent regarding the second receiving chamber is a tapered chamber; 
However Ludwig teaches (Fig-1) the first receiving chamber is a cylindrical chamber (cylindrical portion of 2) and the second receiving chamber is a tapered chamber (tapered portion of 2); 
wherein a tapered top (outlet of 2) of the second receiving chamber is the output unit.
The advantage of the first receiving chamber is a cylindrical chamber and the second receiving chamber is a tapered chamber; wherein a tapered top of the second receiving chamber is the output unit, is to provide flow space around bulk of mixing components (see central mixing area of 2 having flow arrow in figure 1), while providing transition to pipe connections downstream of mixing apparatus for use of carbonated liquid (see collection bottle 6 at end of connections to mixing area).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Ludwig, by adding to the mixing system of Fantappie the flow transition oriented shapes of mixing system of Ludwig, to provide flow space around bulk of mixing components, while providing transition to pipe connections downstream of mixing apparatus for use of carbonated liquid.

Regarding claim 16, Fantappie as modified by Ludwig teaches the device according to claim 15, Fantappie as already modified by Ludwig teaches wherein the rotation shaft coincides with an axial line of the first receiving chamber and the output unit is arranged on the axial line (central tapered outlet of Ludwig in view of the Fantappie having concentric rotational blades confined by conduit).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of Jorgensen and in further view of Hawks (US 2013/0048572).

Regarding claim 17, Fantappie discloses a system for preparing carbonated water, comprising: 
one or a plurality of devices for synthesizing carbonated water, a water source (water inlet of 400), a gas source (gas inlet of 400), and communication pipe (400, “The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]); 
wherein each device for synthesizing carbonated water comprises: 
a device shell (exterior of “conduit” [0047]), in which a stirring chamber (interior of “conduit” [0047]) is defined; 
a rotation shaft (connecting portion of blades providing rotation “Alternatively, active mixers, such as spinning blades can be used.” [0047]), which is accommodated in the stirring chamber; 
a blade structure (420), which is accommodated in the stirring chamber and rotatable around the rotation shaft (“Alternatively, active mixers, such as spinning blades can be used” [0047]); 
a plurality of sidewall ribs (protrusions of wall “Other passive directional mixers capable of dispersing the carbon dioxide and water flow would also be suitable, such as protrusions from the conduit wall.” [0047]), which are distributed in the stirring chamber and arranged on a sidewall of the device shell (“conduit wall” [0047]), each sidewall rib comprising one or more collision interfaces (because no structure provides distinction between collision interface little weight is given as any surface can be broken into smaller segments of identification such as upper middle lower); 
at least one input unit (input manifold 400), which are arranged on the device shell (see figure 4), positioned below the blade structure, communicated with the stirring chamber, and operable to receive water and carbon dioxide (first mixing occurs at inlet manifold 400 before stirring chamber “The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets” [0044]); and 
an output unit (430 or 450 or end of “conduit” [0047], see figure 4), which is arranged on the device shell, positioned above the blade structure, communicated with the stirring chamber, and operable to deliver carbonated water with a predetermined concentration (“the flow of water and carbon dioxide can also be controlled by valves or regulators at the entrance of the manifold.” [0044]); 
the water source and the gas source are connected to the at least one input unit (400) of one of the devices for synthesizing carbonated water (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]); 
Fantappie is silent regarding the plurality of devices for synthesizing carbonated water are cascaded and connected in series sequentially via the communication pipes. 
However Duplication of Parts provides obviousness in multiplying components to an obvious outcome of increasing functions provided by the multiplied component, see MPEP 2144.04 VI B. Duplication of parts “The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” because providing multiple instances of the disclosed structure for carbonating water would merely result in more carbonated water no patentable significance is provided in the duplication of the structures providing water, carbon dioxide and a mixing environment).
Additionally Hawks teaches treating water with a duplication of parts via a cascade of components, multiplying the treatment of water flowing there through (see cascading flow of water through multiple inlets/outlets of 110 to 112 in figure 3). 
The advantage of providing a cascade of water treatment components is to enhance/further the effects of the water treatment being performed (“Where a series of CBs 104 are used, the outlet 112 of a preceding CB 104 is connected to the inlet 110 of the next CB 104 by conduit,” [0044]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Hawks, by modifying the single water treatment device of Fantappie with the cascade of water treatment devices of Hawks, to enhance/further the effects of the water treatment being performed.
wherein the blades structure comprises a lower turbine and an upper turbine (multiple blade system in series (upper lower) is anticipated, emphasis added “As shown in FIG. 4, the flow developing elements 420 can be arranged in series to achieve the desired level of dispersion” [0047]) arranged above the lower turbine;
wherein the lower turbine is uniformly provided with several blades (see multi sided blade structure of 420 in figure 4), and the lower turbine is rotatable about the rotation shaft to stir the water and the carbon dioxide flowing through the blades (rotation disclosed “Alternatively, active mixers, such as spinning blades can be used.” [0047], blades are placed downstream inlets of carbon dioxide and water “flow developers 420 are provided within the flow path after the inlet manifold. The flow developers are used in order to prevent a stratified, or laminar, carbon dioxide/water flow. Instead, the flow developers create a substantially dispersed flow, typically an annular-dispersed flow.” [0047]);
Fantappie is silent regarding wherein the lower turbine comprises blade ribs;
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces.
However Jorgensen teaches (Fig-2-3-5) wherein the lower turbine (21) comprises blade ribs (25/39); 
wherein the blade ribs are arranged on top sides of the blades (see figures 5) opposite to the output unit (towards flow direction), each blade rib comprises one or more collision interfaces (“the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40)).
The advantage of wherein the lower turbine comprises blade ribs; 
wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces, is to enhance shear and turbulence mixing “the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein.” (column 5, lines 17-40).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Fantappie with Jorgensen, by adding to the turbine creating shear and turbulence for gas to liquid absorption of Fantappie the blade rib system of Jorgensen, to enhance mixing shear and turbulence of the turbine system.

Regarding claim 18, Fantappie discloses the system according to claim 17, Fantappie further discloses wherein when the water source and the gas source are connected to one input unit (outlet of 400) of one of the devices for synthesizing carbonated water (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]), 
the system further comprises: 
a three-way connector (400);
 wherein the three-way connector comprises a first conduit joint (gas inlet), a second conduit joint (water inlet) and a third conduit joint (gas/water outlet) that are in communication with each other (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]); 
the water source and the gas source are connected to the first conduit joint and the second conduit joint of the three-way connector respectively (see figure 4 in view of [0044] as disclosed above), and the third conduit joint is connected to the one input unit of one of the devices for synthesizing carbonated water (400 outlet in connection to conduit inlet, see figure 4).

Regarding claim 19, Fantappie discloses the system according to claim 17, Fantappie further discloses wherein the at least one input unit comprises a water input unit and a carbon dioxide input unit (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]), the carbon dioxide input unit is arranged on an opposite side of the water input unit (opposite ends of the “Y-shaped inlet manifold” [0044], also see figure 4); 
the water source and the gas source are connected to the water input unit and the carbon dioxide input unit of the carbonated water synthesis device respectively (“The carbon dioxide and water are brought into contact via a Y-shaped inlet manifold 400 having two inlets, one for a carbon dioxide supply the other for a water supply.” [0044]).

Regarding claim 20, Fantappie discloses the system according to claim 17, Fantappie further discloses further comprising: a throttle valve (emphasis added “the flow of water and carbon dioxide can also be controlled by valves or regulators at the entrance of the manifold.” [0044]); 
wherein the throttle valve is connected to an output unit (output component of water or carbon dioxide to inlet manifold 400 [0044]) of one of the devices for synthesizing carbonated water, and operable to regulate an output flow rate of carbonated water (regulation of inlets quantity inherently provides regulation of through flow “the flow of water and carbon dioxide can also be controlled by valves or regulators at the entrance of the manifold.” [0044]).


Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to provide a multi turbine system in a ribbed housing configured to carbonate water, wherein a lower turbine (at an inlet of flow of a source of carbon dioxide and water) has straight blades that are oriented parallel to the axis of rotation of the turbines and an upper turbine downstream to the lower turbine has spiral blades that are projected as curve lines, the upper and lower turbine blades being configured to spin independently of each other. 

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 2-3): 
“On page 3, the office action recites that the castellated (25/39) of Jorgensen is interpreted as the blade ribs of the present application. However, as disclosed by paragraph of Jorgensen, the purpose of the castellated (25/39) of Jorgense is splitting up the flowing substances, which is different from being a rigid surface to generated the force by the collision of the carbon dioxide/water stream. 
By contrast, as shown in Figs.4, and 6-9 of Fantappie, the structure part which is provided the rigid surface (450,650,750,850,950) according to several different embodiments are all fixed in the conduit. In addition, Fantappie further teaches a directional mixer 620 with the same function ("Two stages of directional mixers 620 act as flow developers to create an annular- dispersed flow" paragraph 0090 of the specification of Fantappie). 
Consequently, modifying the castellated (25/39) of Jorgensen in view of the rigid surface of Fantappie would render Jorgensen unsatisfactory for its intended purpose. The castellated (25/39) of Jorgensen should be modify in the directional mixer 620 of Fantappie. 
As such, it is submitted that Fantappie fails to disclose, teach or suggest the above features, especially, "a lower turbine and an upper turbine arranged above the lower turbine, wherein the blade ribs are arranged on top sides of the blades opposite to the output unit, each blade rib comprises one or more collision interfaces", as recited in amended claim 1, and there is no motivation to modify the castellated (25/39) of Jorgensen in view of the rigid surface of Fantappie”.
	However Examiner respectfully disagrees because primary reference Fantappie teaches a need for reducing laminar type flow for enhancing mixture of carbon dioxide with water through means of blade shape, emphasis added “The general goal of the structuring is to create a dispersed flow of water droplets homogenously mixed with the carbon dioxide stream in order to increase the total surface area of contact between the two substances. In practice, the flow pattern never becomes fully dispersed and an annular-dispersed pattern of water 4 and dispersed water and carbon dioxide 8, as shown conceptually in FIG. 2B, is created. As shown, the resulting flow will typically have a carbon dioxide core containing dispersed water droplets that is surrounded by a relatively thin layer of water along the wall of the channel. Any known mechanism in the art for creating annular dispersed flows could be adapted to the disclosed methods. For example, this type of flow can be created through stationary mixing elements in the flow path, such as fins protruding from the conduit wall or helical structures axially aligned in the flow path” [0028-0029],  while secondary reference Jorgensen provides that blades shaped with castellations/ribs enhance mixing by furthering shear and turbulence “the flowing substances are further split up by the castellated indentations 25 and 39, respectively, introducing further turbulence and shear therein” (column 5, lines 17-40). 
	Therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761